      Case 3:19-cr-00452-X Document 45 Filed 12/20/19              Page 1 of 4 PageID 114



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
 v.                                              §             DOCKET NO. 3:19-CR-00452-X
                                                 §
 BRIAN CARPENTER                                 §

      DEFENDANT’S MOTION FOR NOTICE OF GOVERNMENT’S INTENT TO USE
                    EVIDENCE WITH BRIEF IN SUPPORT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW the Defendant, Brian Carpenter, by and through his counsel of record, and

respectfully submits this Motion for Notice of Government’s Intent to Use Evidence with Brief in

Support pursuant to Fed. R. Crim. P. 12(b)(4), and in support thereof would show the Court as

follows:

                                           I. MOTION

         The defendant respectfully requests that the Court, pursuant to Fed. R. Crim. P. 12(b)(4),

order the Government to provide the defense with notice of the Government’s intention to use any

evidence at trial that is discoverable under Fed. R. Crim. P. 16. The defendant further moves the

Court to order the Government to provide the defendant with notice of any and all such other

evidence that the Government intends to introduce at trial, so that the defendant can evaluate

whether such proposed evidence may be subject to legal objection by a motion to suppress or other

motion.

                                            II. BRIEF

         Fed. R. Crim. P. 12(b)(4) “provides a mechanism for [e]nsuring that a defendant knows of

the government’s intention to use evidence to which the defendant may want to object. On some

occasions the resolution of the admissibility issue prior to trial may be advantageous to the

Defendant’s Motion for Notice of Government’s Intent to Use Evidence with Brief in Support
Page 1 of 4
    Case 3:19-cr-00452-X Document 45 Filed 12/20/19                 Page 2 of 4 PageID 115



government. In these situations, the attorney for the government can make effective defendant’s

obligation to make his motion to suppress prior to trial by giving defendant notice of the

government’s intention to use certain evidence.” Advisory Committee Note to 1975 Amendment

of Rule 12(d) [the predecessor to Rule 12(b)(4)].

        The express purpose of the rule is to afford the defense an opportunity to move to suppress

evidence by giving advance notice prior to trial of the evidence the Government plans to introduce.

Wright and Leipold, Federal Practice and Procedure, Criminal 4th, § 195, p. 451; United States v.

de la Cruz-Pauline, 61 F.3d 986, 994 (1st Cir. 1995). And while Rule 16 is intended to prescribe

the minimum amount of discovery to which the parties are entitled, it is not intended to limit the

court’s “inherent power” to order discovery that goes beyond what Rule 16 authorizes. United

States v. Nobles, 422 U.S. 225, 231 (1975); Advisory Committee Note to 1975 Amendments to

Rule 16; Wright and Henning, Federal Practice and Procedure, Criminal 4th, § 254, p. 124. The

Fifth Circuit has specifically noted that in a criminal case it is within the sound discretion of the

district court to make any discovery order that is not barred by higher authority. United States v.

Campagnuolo, 592 F.2d. 852, 857 n.2 (5th Cir. 1979).

        Accordingly, this Court has the authority to order disclosure of evidence by the Government

of a scope greater than that provided by Rule 16. Indeed, such disclosure would facilitate possible

negotiations and the efficient progress of a trial. In order for the defendant to determine whether

a motion to suppress evidence lies or whether any other objection to proposed evidence ought to

be made, it is necessary for the Government to identify what evidence, acquired at what locations

or through what sources, it intends to rely on in its case-in-chief. To that end, the Government

should be directed to identify which documents, and particularly which seized items, it will

actually offer at trial.



Defendant’s Motion for Notice of Government’s Intent to Use Evidence with Brief in Support
Page 2 of 4
    Case 3:19-cr-00452-X Document 45 Filed 12/20/19                     Page 3 of 4 PageID 116



        WHEREFORE, PREMISES CONSIDERED, the defendant prays that this Honorable

Court order the Government to give the defendant notice of the evidence that it reasonably

anticipates using in trial, no later than thirty days prior to trial.

                                                 Respectfully submitted,


                                                   /s/ Daniel K. Hagood, P.C.        K

                                                 DANIEL K. HAGOOD, P.C.
                                                 Texas Bar No. 08698300
                                                 2515 McKinney Avenue
                                                 Chateau Plaza, Suite 940
                                                 Dallas, Texas 75201
                                                 214.720.4040 telephone
                                                 214.237.0905 facsimile
                                                 dhagood@sorrelshagood.com

                                                 ROBERT T. JARVIS
                                                 Texas Bar No. 10586500
                                                 Jarvis & Hamilton Law Firm
                                                 123 West Houston Street
                                                 Sherman, TX 75090
                                                 903-892-8500 telephone
                                                 903-892-8550 facsimile
                                                 bob@jarvishamilton.com

                                                 ALEXANDRA HUNT
                                                 Texas Bar No. 24095711
                                                 2515 McKinney Avenue
                                                 Chateau Plaza, Suite 940
                                                 Dallas, Texas 75201
                                                 214.720.4040 telephone
                                                 214.237.0905 facsimile
                                                 ahunt@sorrelshagood.com

                                                 COUNSEL FOR DEFENDANT CARPENTER




Defendant’s Motion for Notice of Government’s Intent to Use Evidence with Brief in Support
Page 3 of 4
   Case 3:19-cr-00452-X Document 45 Filed 12/20/19                Page 4 of 4 PageID 117



                             CERTIFICATE OF CONFERENCE

       I hereby certify that I have attempted to confer with USDOJ Trial Attorney Brynn Schiess

regarding the foregoing motion, but have not yet been able to do so. Accordingly, the foregoing

motion is submitted on the presumption that she is opposed to the filing of same. I further certify

that I have conferred with counsel of record for Defendant Hawrylak regarding the foregoing

motion and that he is unopposed to the filing of same.

                                              /s/ Daniel K. Hagood            K
                                             DANIEL K. HAGOOD, P.C.


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of December, 2019, a true and correct copy of the

foregoing motion was filed with the Clerk of the Court for the United States District Court,

Northern District of Texas using the electronic case filing system, which provides for service upon

all counsel of record.

                                              /s/ Daniel K. Hagood            K
                                             DANIEL K. HAGOOD, P.C.




Defendant’s Motion for Notice of Government’s Intent to Use Evidence with Brief in Support
Page 4 of 4
